DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/19/2021 has been entered.
Response to Arguments
Applicant’s amendments filed 2/19/2021 merit new grounds for rejection in view of Reiner (U.S. Patent Application Publication No. 2014/0358585,) and Cross (U.S. Patent Application Publication No. 2008/0288026).
With respect to the rejections of claim 1 (and dependents) under U.S.C. § 103 under the combination of Freeman, Sharda, and David, the amendments are taught in the Reiner reference, which teaches receiving and implementing user annotations to a recorded electronic medical record (¶[0042]), including records made during emergency/resuscitation scenarios (¶[0130] for example); and responsive to the user annotations, displaying annotated recorded emergency/resuscitation events chronologically (¶[0131-0139]). The annotated record of Reiner explicitly creates a 
With respect to the rejections of claims 28 and 29 under 35 U.S.C. § 103 in view of Freeman, Sharda, and David, the amendments are taught by the Cross reference. Cross teaches a sternal/chest patch comprising a plurality of axes of symmetry and an enclosure, where the enclosure is centered coincident with the patch, and the patch is larger than the enclosure (Fig. 7).
However, with respect to the remarks on p. 16, Applicant alleges several advantages of the claimed sizes and shapes including simple, convenient placement on differently shaped and sized subjects; easy and fast manipulations and a lack of “extraneous wiring”. Applicant is reminded that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). These are not statements of any criticality to the claimed sizes and shapes, because they do not comprise factual evidence. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9-12, 14-16, 18, 20, 22-23, 25-26, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al. (U.S. Patent Application Publication No. 2006/0270952,) hereinafter referred to as Freeman; in view of Sharda et al. (U.S. Patent Application Publication No. 2008/0255428,) hereinafter referred to as Sharda; further in view of Reiner (U.S. Patent Application Publication No. 2014/0358585,) hereinafter referred to as Reiner; further in view of David et al. (U.S. Patent No. 8,222,888,) hereinafter referred to as David.
Regarding claim 1, Freeman teaches an apparatus configured to be adhered to the chest of a subject and for documenting a code blue scenario (¶[0018] CPR/resuscitation is one code blue scenario), the apparatus comprising: 
an enclosure comprising a cavity (¶[0102]), the enclosure configured to withstand compressive forces applied to the subject's chest from chest compressions for resuscitation of the subject such that one or more components disposed within the cavity of the enclosure are protected from mechanical damage (¶[0102] designed to be compressed during chest compressions), 
wherein the enclosure includes an adhesive cover and an electrical switch, applied to an external portion of the enclosure (¶[0102]); 

a sensor bank at least partially disposed within the enclosure (¶[0103]), the sensor bank configured to provide signals conveying information associated with a code blue scenario, the information including vital signs of the subject (¶[0103]) and audio information from an environment surrounding the subject (¶[0075]), the sensor bank including:
 one or more accelerometers configured to provide signals conveying information associated with chest movements caused by artificial respiration and information associated with chest compressions (¶[0073], ¶[0103], ¶[0112]); and 
a verbal communication sensor configured to provide a signal conveying information associated with verbal communication in the environment surrounding the subject (¶[0075] rescuer’s voice); 
wherein the adhesive cover is configured to be removed thereby actuating the electrical switch, and wherein the power supply is configured to automatically provide electrical power to the one or more components of the apparatus responsive to removal of the adhesive cover (¶[0103]); and 
one or more processors (¶[0102]) configured by machine-readable instructions to: 
receive the signals from the one or more accelerometers conveying the information associated with chest movements caused by artificial respiration and the 
receive the signal from the verbal communication sensor conveying information associated with the verbal communication in the environment surrounding the subject (¶¶[0102-0104], ¶¶[0095-0096]).
Freeman does not teach populating an electronic code blue sheet based on the signals from the one or more accelerometers and the signal from the verbal communication sensor, where the electronic code blue sheet is configured to display recorded code blue events chronologically with time stamps, provide views of vital signs, and facilitate playback of verbal communications, for the code blue scenario, or user annotations made to the recorded code blue events and displaying the annotated code blue sheet.
Freeman also does not teach a magnetic switch activated by removal of the adhesive cover layer.
Attention is brought to the Sharda reference, which teaches displaying an electronic code blue sheet (code blue sheet is interpreted as an electronic document comprising code blue scenario information  configured to display recorded code blue events (¶[0031-0032] displaying information, ¶[0038] code blue information) chronologically with time stamps (¶[0039] automated event log), provide views of vital signs (¶[0038] data from physiological sensors), and facilitate playback of verbal communications for the code blue scenario (¶[0030] microphone for environment audio data, ¶[0039], ¶[0050] voice).

Sharda does not teach receiving user annotations made to the recorded code blue events and displaying the annotated code blue sheet.
Sharda further does not teach a magnetic switch located between the adhesive cover and the enclosure, on the outside of the enclosure, configured to act as a power switch for the apparatus.
Attention is drawn to the Reiner reference, which teaches receiving and implementing user annotations to a recorded electronic medical record (¶[0042]), including records made during emergency/resuscitation scenarios (¶[0130] for example); and responsive to the user annotations, displaying annotated recorded emergency/resuscitation events chronologically (¶[0131-0139]). The annotated record of Reiner explicitly creates a summation-based record, which adds on to that which was displayed previously for the purposes of maintaining a clear timelines (¶[0140]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify the electronic code blue sheet and interface of Freeman as modified to include user annotations, which are displayed in an annotated record, as taught by Reiner, because Reiner teaches that it improves clinical outcomes in high risk 
Reiner does not teach a magnetic switch located between the adhesive cover and the enclosure, on the outside of the enclosure, configured to act as a power switch for the apparatus.
Attention is drawn to the David reference, which teaches a magnetic switch located between a cover and a device, on the outside of the device, configured to act as a power switch for the apparatus (col. 6, lines 20-35).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the power switch of Freeman as modified to use an automated magnetic switch in response to the adhesive cover being removed, because David teaches that this switching behavior saves power and reduces cost by allowing smaller batteries to be specified (David, col. 6, lines 20-35).
Regarding claim 7, Freeman, as modified by Sharda, Reiner, and David, teaches the apparatus of claim 1.
Sharda further teaches wherein the audio information from the environment includes issued voice commands (¶[0039], ¶[0050]).
Regarding claim 9, Freeman, as modified by Sharda, Reiner, and David, teaches the apparatus of claim 1.
Freeman teaches further comprising an electronic storage disposed within the enclosure, the electronic storage being configured to store and provide access to information conveyed by the signals provided by the sensor bank (¶[0075], ¶[0077]).
Regarding claim 10, Freeman, as modified by Sharda, Reiner, and David, teaches the apparatus of claim 1.
Sharda further teaches wherein the one or more processors are configured to execute computer program instructions, the computer program instructions including a time stamping component, the time stamping component being configured to: 
time stamp signals provided by the sensor bank; or time stamp information conveyed by the signals provided by the sensor bank (¶[0039]).
Regarding claim 11, Freeman, as modified by Sharda, Reiner, and David, teaches the apparatus of claim 1.
Freeman teaches further comprising a communications interface disposed within the enclosure, the communication interface being configured to transmit one or both of: signals provided by the sensor bank; or information conveyed by the signals provided by the sensor bank (¶¶[0102-0104]).
Regarding claims 12 and 25, the claims are directed to an apparatus comprising substantially the same limitations of claim 1 and is rejected for substantially the same reasons to substantially the same sections of Freeman, as modified by Sharda, Reiner, and David. Claim 25 is a method comprising substantially the same limitations of claims 1 and is rejected for substantially the same reasons to substantially the same sections of Freeman, as modified by Sharda, Reiner, and David.
Regarding claim 14, Freeman, as modified by Sharda, Reiner, and David, and David, teaches the system of claim 12.

Regarding claim 15, Freeman, as modified by Sharda, Reiner, and David, teaches the system of claim 12.
Freeman further teaches wherein a given one of the one or more processors are disposed within a server that is remotely located from the apparatus (¶¶[0102-0104] cell phone is distinct from the sensor pad).
Regarding claim 16, Freeman, as modified by Sharda, Reiner, and David, teaches the system of claim 12.
Freeman further teaches wherein the code blue documentation is provided for presentation via a personal computing platform (Freeman, ¶¶[0102-0104] cell phone is distinct from the sensor pad; See also Reiner ¶[0042]).
Regarding claim 18, Freeman, as modified by Sharda, Reiner, and David, teaches the system of claim 12
Sharda further teaches wherein the code blue documentation is provided as an electronic medical record (¶[0042) EMR).
Regarding claim 20, Freeman, as modified by Sharda, Reiner, and David, teaches the system of claim 12.
Sharda further teaches wherein the code blue documentation includes one or more of: 
one or more vital signs of the subject presented as a function of time (¶[0039]); and

information based on the audio information from the environment of the subject presented as a function of time (¶[0050]).
Regarding claim 22, Freeman, as modified by Sharda, Reiner, and David, teaches the system of claim 20.
Freeman further teaches wherein the one or more actions taken by the code blue team during the code blue scenario includes one or more of chest compressions (¶[0016]), cardioversion and/or defibrillation, endotracheal intubation and artificial respiration provided to the subject, vascular access procedures, surgical procedures, laboratory test results associated with the subject, or results from point-of-care devices associated with the subject.
Regarding claim 23, Freeman, as modified by Sharda, Reiner, and David, teaches the system of claim 20.
Sharda further teaches wherein the information based on the audio information from the environment of the subject includes one or more of verbal commands issued by a leader of the code blue team, verbal responses to commands issued by a leader of the code blue team, information indicative of chest compressions, information indicative of cardioversion and/or defibrillation, verbal assessments of a status of the subject, verbal assessments of a vital sign of the subject, information indicative of medications administered to the subject, information indicative of endotracheal intubation and artificial respiration, information indicative of vascular access procedures, information 
Regarding claim 26, Freeman, as modified by Sharda, Reiner, and David, teaches the apparatus of claim 1.
Freeman further teaches wherein the enclosure is configured to withstand electrical conditions resulting from defibrillation such that components disposed within the enclosure are protected from electrical and/or magnetic damage.
Regarding claim 30, Freeman, as modified by Sharda, Reiner, and David, teaches the apparatus of claim 1.
Freeman further teaches wherein the sensor bank further comprises an oxygen saturation sensor configured to provide a signal conveying information associated with an oxygen saturation of the subject (¶[0044]).
Claims 6 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al. (U.S. Patent Application Publication No. 2006/0270952,) hereinafter referred to as Freeman; in view of Sharda et al. (U.S. Patent Application Publication No. 2008/0255428,) hereinafter referred to as Sharda; further in view of Reiner (U.S. Patent Application Publication No. 2014/0358585,) hereinafter referred to as Reiner further in view of David et al. (U.S. Patent No. 8,222,888,) hereinafter referred to as David; further in view of Owen et al. (U.S. Patent Application Publication No. 2004/0116969,) hereinafter referred to as Owen.
Regarding claims 6 and 21, Freeman, as modified by Sharda and David, teaches the apparatus of claim 1/12.

a heart rate sensor configured to provide a signal conveying information associated with a heart rate of the subject (¶[0116]); 
a cardiac rhythm sensor configured to provide a signal conveying information associated with a cardiac rhythm of the subject (¶[0016]); 
a respiration sensor configured to provide a signal conveying information associated with a respiration of the subject (¶[0016]); 
a blood pressure sensor configured to provide a signal conveying information associated with a blood pressure of the subject (¶[0089]); 
an oxygen saturation sensor configured to provide a signal conveying information associated with an oxygen saturation of the subject (¶[0016]); and
a cardioversion and/or defibrillation sensor configured to provide a signal conveying information associated with cardioversion and/or defibrillation (¶[0067]).
Freeman as modified does not teach a temperature sensor configured to provide a signal conveying information associated with a temperature of the subject.
Attention is brought to the Owen reference, which teaches a temperature sensor configured to provide a signal conveying information associated with a temperature of the subject (¶[0200]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the sensor bank of Freeman to include a temperature sensor, as taught by Owen, because Owen teaches that monitoring and compensating for body temperature changes increases the accuracy of pulse oximetry measurements (¶[0201]).
Claims 8 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al. (U.S. Patent Application Publication No. 2006/0270952,) hereinafter referred to as Freeman; in view of Sharda et al. (U.S. Patent Application Publication No. 2008/0255428,) hereinafter referred to as Sharda; further in view of Reiner (U.S. Patent Application Publication No. 2014/0358585,) hereinafter referred to as Reiner further in view of David et al. (U.S. Patent No. 8,222,888,) hereinafter referred to as David; further in view of Kitchens et al. (U.S. Patent Application Publication No. 2013/0046543,) hereinafter referred to as Kitchens.
Regarding claim 8, Freeman, as modified by Sharda, Reiner, and David, teaches the apparatus of claim 1.
Freeman as modified does not explicitly teach wherein the audio information from the environment includes a vocal indication of a vital sign of the subject.
Attention is brought to the Kitchens reference, which teaches an apparatus for using voice recognition software to collect audio information from the environment, namely voice commands and verbal communications, during a patient resuscitation event, thereby acquiring audio information from an environment surrounding a subject during resuscitation (¶¶[0053-0055]).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the means for inputting information into the apparatus of Freeman with a voice recognition module and subsequent reporting processing to receive and report voice commands and verbal communications in the environment as disclosed in Kitchens, because Kitchens teaches that by using interactive voice response technology 
Regarding claim 24, Freeman, as modified by Sharda, Reiner, and David, teaches the system of claim 12.
Freeman as modified does not explicitly teach wherein the audio information from the environment includes a vocal indication of a vital sign of the subject.
Attention is brought to the Kitchens reference, which teaches an apparatus for using voice recognition software to collect audio information from the environment, namely voice commands and verbal communications, during a patient resuscitation event, thereby acquiring audio information from an environment surrounding a subject during resuscitation (¶¶[0053-0055]).
Kitchens further teaches wherein the computer program instructions further comprise 
a voice interpretation component configured to interpret one or both of 
a vital sign of the subject presented as a function of time (¶¶[0053-0055]) or 
an action taken by a code blue team during the code blue scenario, the interpretation being based on audio information from the environment surrounding the subject, the code blue team including one or more healthcare providers (¶¶[0053-0055]).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the means for inputting information into the apparatus of Freeman with a voice recognition module and subsequent reporting processing to receive and report voice commands and verbal communications in the environment as disclosed in .
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al. (U.S. Patent Application Publication No. 2006/0270952,) hereinafter referred to as Freeman; in view of Sharda et al. (U.S. Patent Application Publication No. 2008/0255428,) hereinafter referred to as Sharda; further in view of Reiner (U.S. Patent Application Publication No. 2014/0358585,) hereinafter referred to as Reiner; further in view of David et al. (U.S. Patent No. 8,222,888,) hereinafter referred to as David; further in view of Kitchens et al. (U.S. Patent Application Publication No. 2013/0046543,) hereinafter referred to as Kitchens; further in view of Joo et al. (U.S. Patent Application Publication No. 2003/0060723,) hereinafter referred to as Joo.
Regarding claim 27, Freeman, as modified by Sharda, Reiner, and David, teaches the apparatus of claim 1.
Although Freeman teaches monitoring voice and ambient sound, Freeman as modified doesn’t explicitly teach wherein the audio information comprises audio information from the environment detected via a first microphone and a vocal indication of a vital sign of the subject detected via a second microphone, the first microphone and the second microphone both included in the enclosure.
Attention is brought to the Kitchens reference, which teaches an apparatus for using voice recognition software to collect audio information from the environment, namely voice commands and verbal communications, during a patient resuscitation 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the means for inputting information into the apparatus of Freeman with a voice recognition module and subsequent reporting processing to receive and report voice commands and verbal communications in the environment as disclosed in Kitchens, because Kitchens teaches that by using interactive voice response technology to acquire ambient environmental data, user input can be verified by and responded to immediately with voice feedback to enhance patient safety (Kitchens, ¶[0007]).
Kitchens does not teach that these audio signals are captured by more than one microphone, which are located in the apparatus.
Joo teaches first and second microphones (¶[0048]) included in the chest-mounted apparatus (Fig. 2).
It would have been obvious to one of ordinary skill in the art to first include a plurality of microphones in the invention, modifying the combination of Freeman as modified, and Kitchens, to comprise two microphones. Joo teaches that it is known in the art to use multiple microphone sensors during potential code blue scenarios, and Applicant's specification does not disclose any criticality to the number of microphones used. The use of multiple microphones appears to yield no unexpected result. The court has held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)
Secondly, it would have been obvious to locate the microphones in the apparatus, as taught by Joo, because Joo teaches that microphones can additionally be In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Claims 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al. (U.S. Patent Application Publication No. 2006/0270952,) hereinafter referred to as Freeman; in view of Sharda et al. (U.S. Patent Application Publication No. 2008/0255428,) hereinafter referred to as Sharda; further in view of Cross (U.S. Patent Application Publication No. 2008/0288026,) hereinafter referred to as Cross; further in view of David et al. (U.S. Patent No. 8,222,888,) hereinafter referred to as David; further in view of Owen et al. (U.S. Patent Application Publication No. 2004/0116969,) hereinafter referred to as Owen.
Regarding claim 28, Freeman teaches an apparatus configured to be adhered to the chest of a subject and for documenting a code blue scenario (¶[0018] CPR/resuscitation is one code blue scenario), the apparatus comprising: 
an enclosure comprising a cavity (¶[0102]), the enclosure configured to withstand compressive forces applied to the subject's chest from chest compressions for resuscitation of the subject such that one or more components disposed within the cavity of the enclosure are protected from mechanical damage (¶[0102] designed to be compressed during chest compressions), 

a power supply disposed within the enclosure, the power supply configured to provide electrical power to the one or more components of the apparatus responsive to actuation of the electrical switch (battery, ¶[0102]); 
a sensor bank at least partially disposed within the enclosure (¶[0103]), the sensor bank configured to provide signals conveying information associated with a code blue scenario, the information including vital signs of the subject (¶[0103]) and audio information from an environment surrounding the subject (¶[0075]), the sensor bank including:
 one or more accelerometers configured to provide signals conveying information associated with chest movements caused by artificial respiration and information associated with chest compressions (¶[0073], ¶[0103], ¶[0112]); and 
a verbal communication sensor configured to provide a signal conveying information associated with verbal communication in the environment surrounding the subject (¶[0075] rescuer’s voice); 
wherein the adhesive cover is configured to be removed thereby actuating the electrical switch, and wherein the power supply is configured to automatically provide electrical power to the one or more components of the apparatus responsive to removal of the adhesive cover (¶[0103]); and 
one or more processors (¶[0102]) configured by machine-readable instructions to: 

receive the signal from the verbal communication sensor conveying information associated with the verbal communication in the environment surrounding the subject (¶¶[0102-0104], ¶¶[0095-0096]); and
a patch coupled to one side of the enclosure (Fig. 16, patch comprising adhesive layer ¶[0102]), the patch configured to removably adhere to the subject's chest (¶[0102]) and comprising two axes of symmetry (Fig. 16, rectangular), the enclosure being coupled to the patch at an intersection of the two axes of symmetry and extending from the patch with a thickness that is greater than the thickness of the patch (Fig. 16, enclosure is thicker than the patch and is centered coincident with the patch).
In this embodiment, Freeman does not teach the patch having a larger surface area than a surface area of the side of the enclosure wherein the enclosure has a circular cross-sectional shape. Freeman does not teach populating an electronic code blue sheet based on the signals from the one or more accelerometers and the signal from the verbal communication sensor, where the electronic code blue sheet is configured to display recorded code blue events chronologically with time stamps, provide views of vital signs, and facilitate playback of verbal communications, for the code blue scenario.
Freeman also does not teach a magnetic switch activated by removal of the adhesive cover layer.
Attention is brought to the Cross reference, which teaches a sternal/chest patch comprising a plurality of axes of symmetry and an enclosure, where the enclosure is centered coincident with the patch, and the patch is larger than the enclosure (Fig. 7).
It would therefore have been obvious to one of ordinary skill in the art at the time of filing to alter the relative shape and size of the patch and enclosure of Freeman to be a circular enclosure with a non-circular patch, and the patch larger than the enclosure, because it allows for more surface area for adhesion without compromising the flexibility of the overall device (Cross, ¶[0088]).
Cross does not teach populating an electronic code blue sheet based on the signals from the one or more accelerometers and the signal from the verbal communication sensor, where the electronic code blue sheet is configured to display recorded code blue events chronologically with time stamps, provide views of vital signs, and facilitate playback of verbal communications, for the code blue scenario.
Cross also does not teach a magnetic switch activated by removal of the adhesive cover layer.
Attention is brought to the Sharda reference, which teaches displaying an electronic code blue sheet (code blue sheet is interpreted as an electronic document comprising code blue scenario information  configured to display recorded code blue events (¶[0031-0032] displaying information, ¶[0038] code blue information) chronologically with time stamps (¶[0039] automated event log), provide views of vital signs (¶[0038] data from physiological sensors), and facilitate playback of verbal communications for the code blue scenario (¶[0030] microphone for environment audio data, ¶[0039], ¶[0050] voice).

Sharda further does not teach a magnetic switch located between the adhesive cover and the enclosure, on the outside of the enclosure, configured to act as a power switch for the apparatus.
Attention is drawn to the David reference, which teaches a magnetic switch located between a cover and a device, on the outside of the device, configured to act as a power switch for the apparatus (col. 6, lines 20-35).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the power switch of Freeman as modified to use an automated magnetic switch in response to the adhesive cover being removed, because David teaches that this switching behavior saves power and reduces cost by allowing smaller batteries to be specified (David, col. 6, lines 20-35).
Regarding claim 29, Freeman, as modified by Sharda, Cross, and David, teaches the apparatus of claim 28,
Freeman further teaches wherein the patch comprises foam (¶[0057]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2006/0019229 to Morallee et al. teaches a non circular enclosure sized and shaped for use during resuscitation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.L.S/           Examiner, Art Unit 3792            

/LYNSEY C Eiseman/           Primary Examiner, Art Unit 3792